The appeal herein was taken from a judgment of the superior court of Riverside County dismissing plaintiff's complaint after demurrer sustained and plaintiff refused to amend. This case was submitted on the briefs filed in McLaren v. Fleischer,ante, p. 607, [185 P. 967]. The only difference between the two cases is that the defendant herein received notice on January 13, 1909, that he had been successful in his contest and was awarded a preference right to enter the land within thirty days after it should be restored to entry. The defendant in McLaren v. Fleischer received a similar notice on February 11, 1909 — the former notice coming within the time section 7 of the rules and regulations of the Land Department of June 6, 1905, were in force, and the latter after section 7 had been superseded by section 6 of the rules and regulations of January 19, 1909.
[1] In view of what we have said in McLaren v. Fleischer,
this difference in the time of receipt of notice is immaterial, and, therefore, upon the authority of that case the demurrer herein is sustained.
Judgment affirmed.
Hearing in Bank denied.
All the Justices concurred.
 *Page 1